FOR IMMEDIATE RELEASE Phone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Contact: Joanne Brigandi x4240 November 6, 2008 SJI Reports Strong Third Quarter 2008 Results Reaffirms 2008 Economic Earnings Growth Guidance at Upper End of the 6 – 10% Range Folsom, NJ – South Jersey Industries (NYSE:SJI) today announced income from continuing operations for the third quarter 2008 of $43.9 million, or $1.47 per share, compared with income from continuing operations of $8.6 million, or $0.29 per share, for the same quarter of 2007. For the first nine months of 2008, SJI produced income from continuing operations of $55.3 million, or $1.85 per share, compared with $46.5 million, or $1.58 per share, for the comparable 2007 period. SJI’s Economic Earnings from continuing operations for the third quarter of 2008 were $1.1 million, or $0.04 per share, compared with a loss of $1.5 million, or $0.05 per share, for the same quarter in 2007. Economic Earnings for the third quarter would have been higher were it not for the timing impact of certain hedging contracts that will now settle and benefit earnings in the fourth quarter of 2008. On an Economic Earnings basis, SJI’s income from continuing operations for the first nine months of 2008 totaled $47.9 million, up 11.3% from $43.0 million for the same period in 2007. Economic Earnings per share from continuing operations for the same period rose to $1.60 in 2008 from $1.46 in The non-GAAP measure, Economic Earnings, adjusts income from continuing operations by eliminating all unrealized gains and losses on commodity derivative transactions and adjusts for realized gains and losses attributed to hedges on inventory transactions. (Please refer to the Explanation and Reconciliation of Non-GAAP Financial Measures at the end of this release.) “The cornerstones of our company – a well-capitalized utility and our energy-centered non-utility businesses – coupled with an ongoing corporate-wide focus on efficiency, provide a strong foundation on which we continue to execute our long term plans for growth,” said SJI Chairman and CEO Edward J. Graham. “The strength of our year-to-date results, combined with our expectations for a strong fourth quarter, leaves us well positioned to deliver on the higher end of our targeted 2008 Economic Earnings per Share growth of 6% to 10% above the full year 2007 level of $2.09. As it does every November as part of its strategic process, the board of directors will consider these results, as well as future prospects, when they meet later this month to discuss the level of the dividend increase,” Graham continued. SJI’s policy has been to increase dividends per share by at least 6% to 7% annually. -MORE- SJI Add 1 SJI’s Third Quarter 2008 Highlights: Ø Economic Earnings up $2.6 million for the quarter. Ø Reaffirmed 2008 Economic EPS growth guidance at 6% to 10% above 2007 Economic EPS of $2.09, with an emphasis on achieving the higher end of the range. This translates to Economic Earnings per share of $2.22 to $2.30 for 2008. Ø Hedged approximately $29.0 million of pre-tax income for the 2008-2009 winter season from our combined non-utility storage and pipeline capacity assets. Ø Maintained a strong balance sheet: equity-to-capitalization rate was 50% at September 30, 2008, and has averaged 53% for the year-to-date. Ø Maintained uninterrupted access to liquidity during this period of market turmoil. Ø The board of directors authorized a Share Repurchase Program. Ø South Jersey Gas was ranked second by J.D. Powers and Associates in the Eastern Region in their 2008 Gas Utility Residential Customer Satisfaction StudySM . Non-Utility Posts Strong Results: Non-utility operations reported income from continuing operations on a
